Title: Memorandums to Henry Remsen, 31 August 1790
From: Jefferson, Thomas
To: Remsen, Henry


[…] [fur]niture and servant arrive from Paris, either here or at Philadelphia, I will thank Mr. Remsen to do for me whatever may be necessary. If they arrive here, they may proceed to Philadelphia with the other things. Colo. Hamilton sais no duties will be demandeable for my furniture arriving. The servant with them will have an invoice to shew whether there is any thing but furniture.

The removal to be so as that every thing may be in Philadelphia by the
 25th. of October, unless I direct otherwise from Philadelphia, from whence I will write as to the house they are to be deposited in.

I do not think it material to lay up wood before November.

I have nothing to do with the papers of the court of Appeals.

I am of opinion that the public papers, which, on account of their being originals, we do not trust by sea, will go as safely and with less injury by water to Amboy, thence to Bordentown by land, thence to Philadelphia by water, as they would by land altogether.

The 2½dozen green chairs to be sent to Richmond by Carey if he comes, or any other conveyance. They are to be addressed to Mr. James Brown merchant Richmond, for me. He will pay the freight. If no conveyance occurs, they may go with the other things to Philadelphia.

Th: Jefferson Aug. 31. 1790.


P.S. Mr. Remsen is desired to pay my servants Francis and Matthew 8½ dollars each on the last day of September.

